Citation Nr: 0206591	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  98-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for residuals of 
frostbite (cold weather trauma) to include arthritis, 
peripheral neuropathy, cold sensitization, skin cancer, 
circulatory problems, fungal infection, and chronic night 
pain.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from June 1998 and November 1998 
rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefits sought on appeal.  

This matter was previously before the Board and denied in 
a decision dated May 15, 2000.  The veteran appealed that 
decision to the United States Court of Appeals for 
Veterans Claims ("the Court").  In an Order dated in 
January 2001, the Court vacated the Board's May 2000 
decision, and remanded the matter back to the Board for 
readjudication consistent with the Appellee's Unopposed 
Motion for Remand and to Stay Proceedings (Appellee's 
Motion).  

In the Introduction to the May 2000 Board decision, the 
Board dismissed the issue of entitlement to service 
connection for residuals of frostbite, to include various 
disabilities.  The Board noted that in a VA Form 9 (Appeal 
to Board of Veterans' Appeals), dated in March 1999, the 
veteran indicated that he no longer wished to appeal that 
decision.  Upon a current review of that VA Form 9, it 
appears that the Board may have misinterpreted a 
handwritten notation made next to the issue of residuals 
of cold weather trauma.  Presumably, the RO wrote various 
codes next to the issues listed by the veteran on the Form 
9.  The code written next to the issue for cold weather 
trauma is "170," although it appears that the Board 
interpreted this number as "no," and found that the 
veteran wished to withdraw that issue from his appeal.  
The Board presently finds no indication that the veteran 
wished to withdraw that issue from appellate status.  The 
issue pertaining to cold weather trauma was properly 
certified for appeal by the RO in May 1999.  As the May 
2000 Board decision was vacated in its entirety by the 
Court's January 2001 Order, the cold injury issue remains 
in appellate status, and the Board will include that issue 
in this decision.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal was 
obtained.  

2.  There is no medical evidence of a current left knee 
disorder, left hip disorder, or left hand disorder.

3.  The evidence does not show that any current back 
disorder is related to service.

4.  There is no medical evidence of current residuals of 
frostbite (cold weather trauma) to include arthritis, 
peripheral neuropathy, cold sensitization, skin cancer, 
circulatory problems, fungal infection, and chronic night 
pain, which are related to active service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).  

2.  A left hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).  

3.  A left hip disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).  

4.  A low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

5.  Residuals of frostbite (cold weather trauma) to 
include arthritis, peripheral neuropathy, cold 
sensitization, skin cancer, circulatory problems, fungal 
infection, and chronic night pain, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in a May 2000 decision.  
The Court vacated the Board's decision in a January 2001 
Order, and remanded the matter to the Board for 
readjudication consistent with the Appellee's Motion, 
which requested readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA).  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A.  But see Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002)(VCAA is applicable 
only to claims still under consideration by VA at the time 
of the VCAA's enactment).  In accordance with the Court's 
Order, the Board will readjudicate the present appeal, 
with careful analysis of the impact of the VCAA in this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes 
and the implementing regulations will be collectively 
referred to as "the VCAA." 

The Board finds that while the VCAA was not applied by the 
RO, there is no prejudice to the veteran in proceeding 
with this appeal, because the requirements under the VCAA 
have been met, as explained below.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

The Board finds that the veteran was adequately notified 
of the evidence needed to substantiate his claims for 
service connection.  Rating decisions dated in June 1998 
and November 1998 explain the reasons for denying his 
claims.  A letter from the RO to the veteran, dated in 
September 1998, explains the type of evidence needed to 
establish claims for service connection.  Moreover, the 
September 1998 statement of the case (SOC) and the March 
1999 SOC include pertinent laws and regulations for 
service connection claims.  Although the RO denied the 
veteran's claims as not well grounded, which as noted 
earlier in this decision is no longer a valid requirement 
for establishing claims for service connection, see VCAA, 
supra, the basic elements of service connection have 
remained essentially unchanged.  Basically, as set forth 
in more detail below, service connection is established if 
there is evidence that a currently diagnosed disorder had 
its onset during active service, or is causally related to 
an in-service incident.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Thus, the Board is satisfied that the veteran 
was adequately notified of the evidence needed to 
substantiate his claims.

The RO requested copies of private medical records 
identified by the veteran, and the Board is not aware of 
any additional relevant evidence that should be obtained 
before proceeding with disposition of this appeal.  
Although the veteran has not been afforded a VA 
examination in connection with this appeal, the Board does 
not find that an examination is necessary in this case.  
According to the VCAA, VA shall provide a medical 
examination or obtain an opinion when such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1) 
(West Supp. 2001).  An examination is necessary if the 
evidence of record contains competent evidence that the 
claimant has the disorder recurrent symptoms of such, and 
indicates that the disability may be associated with the 
veteran's active service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In the present case, the Board does not 
find that an examination or opinion is necessary because 
aside from evidence of a recent back disorder, the record 
is negative for any medical evidence that the veteran 
currently suffers from the claimed disorders.  In fact, 
the veteran has not offered any specific allegations 
regarding his claims.  Moreover, while there is recent 
evidence of a back disorder, the medical evidence relates 
this disorder to an incident in 1985.  As there is no 
competent evidence that any currently claimed disorder is 
causally related to an incident of the veteran's active 
service, the Board does not find that an examination or 
medical opinion is necessary in this case.  

Finally, the Board notes that in June 2002, the veteran's 
representative submitted a 90-day-Letter Response Form, in 
which he indicated that he had nothing else to submit, and 
requested that the Board proceed immediately with 
readjudication.  As such, the Board finds that all 
requirements under the VCAA regarding notice and duty to 
assist have been satisfied, and the case is ready for 
appellate disposition.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or diseased contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, to qualify for service 
connection, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue in a service connection claim involves 
a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony 
because lay persons are not competent to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

A review of the veteran's service medical records reveals 
that the veteran's Report of Medical History, completed 
upon his entry into service in September 1950, is negative 
for any evidence of the claimed disorders.  His enlistment 
Report of Medical Examination is also negative for any 
evidence of the claimed disorders.  During service, in 
June 1951, the veteran complained of pain in his left hip.  
It was noted that he had an old injury to his left knee, 
which occurred 2 years prior.  Another entry in June 1951 
indicates that the veteran complained of an aching pain in 
his thigh and hip and knee, on the left side.  It was 
noted that prior to service, in 1949, a rod punched into 
his knee and cut an artery.  The veteran reported feeling 
weak for some time after that.  Current examination 
revealed no defects, although there was a small scar on 
the medial aspect of the knee near the tibial head.  There 
was full motion, and no evidence of a hip injury.  
Bursitis was noted, with a question mark.  Later in June 
1951, the veteran was seen with continuing pain in his 
left hip; an x-ray revealed no evidence of bony pathology.  

In August 1951, the veteran was still complaining of 
aching in his knees and hips.  X-rays were normal.  The 
examiner indicated that he did not find anything of 
orthopedic or surgical interest.  There was full range of 
motion, ligaments were intact, and there was no muscular 
atrophy.  In June 1953, the veteran fell and injured his 
left hand; there was no evidence of fracture on x-ray.  

Upon examination for service separation in November 1953, 
the veteran was noted to have a one inch scar on his left 
knee, related to a pre-service laceration in 1953.  The 
examination report was otherwise negative for any evidence 
of the claimed disorders.  

Following service separation, the record is negative for 
any treatment records until 1985.  The claims file 
contains private treatment records dated from 
approximately 1985 to 1987, from medical providers 
including the Saint Francis Medical Center ("St. Francis 
M.C."), and Orthopedic Associates of Grand Island, P.C. 
("OAGI").  In summary, a January 1986 record from St. 
Francis M.C. reflects a diagnosis of spinal stenosis, left 
L5-S1.  The veteran complained of pain in his back into 
the left leg.  It was noted that he sustained an injury 
while lifting a stock gate in 1985, at which time he 
twisted his back.  Since that time, he reported 
intermittent low back pain radiating into the left buttock 
and down the left leg.  His past medical history included 
a cervical fusion in 1982, for a problem with arthritic 
spurring and disc disease.  But he reported no other 
surgery, and he denied any other serious illness or 
accidents, or hospitalizations.  He denied any lung 
disease, cardiovascular disease, hypertension, chest pain, 
palpitations, lower extremity edema, or past heart attack.  
He also denied any genitourinary disease or 
gastrointestinal difficulties.  An April 1987 record from 
St. Francis M.C. indicates that the veteran had bilateral 
L5 radiculopathies.  

Records from OAGI indicate that in November 1985, the 
veteran was diagnosed with scoliosis and low back pain, 
related to the April 1985 injury.  In December 1985, the 
veteran reported that he was still having pain, which 
radiated down to his foot.  In February 1986, he reported 
that his left leg would get numb and occasionally would go 
out on him.  The impression was continuing spinal 
stenosis.  In April 1986, the veteran reported that his 
pain was limited to his lower back, with only occasional 
radiation to his lower extremities.  In April 1987, the 
doctor commented that the veteran could probably not 
return to the work he was previously doing.  Another April 
1987 record contains an impression of recurrent neck and 
persistent low back and left sided leg pain.  

In summary, the foregoing post-service treatment records 
contain evidence of a back disorder, including pain 
radiating into the left leg.  However, those records are 
negative for any evidence of a current left knee disorder, 
a left hand disorder, a left hip disorder, and any 
residuals of frostbite.  While a January 1986 treatment 
record from St. Francis M.C. contains a reference to pain 
in the left leg and top of the thigh, there are no 
findings specific to the left knee or to the left hip.  
Moreover, it is noted that the left leg pain is related to 
continuing back problems from a twisting injury in April 
1985. 

A September 1987 Notice of Award from the Social Security 
Administration (SSA) indicates that the veteran's period 
of disability began in January 1987.  According to an 
explanation of that determination, the medical evidence 
showed that the veteran had trouble with arthritis in his 
back and neck, as well as a low back problem that caused 
discomfort in his back, left leg, and left foot.  It was 
also noted that the veteran had a weak left ankle, and a 
loss of strength in his left arm.  The records considered 
by SSA in reaching the foregoing determination were dated 
from June 1985 to May 1987, and appear to correspond with 
the private treatment records currently in the veteran's 
claims file.  

The Board has thoroughly reviewed all the evidence of 
record, but finds that the preponderance of the evidence 
is against the veteran's claims for entitlement to service 
connection for a left knee disorder, a left hip disorder, 
a left hand disorder, a low back disorder, and for 
residuals of frostbite (cold weather trauma) to include 
arthritis, peripheral neuropathy, cold sensitization, skin 
cancer, circulatory problems, fungal infection, and 
chronic night pain.  An essential element for establishing 
service connection is evidence of a current diagnosis of 
the claimed disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim).  In the present 
case, the medical evidence of record reveals that at most, 
the veteran has a current back disorder.  Otherwise, there 
is no current medical evidence of a left knee disorder, a 
left hip disorder, a left hand disorder, and residuals of 
frostbite.  Moreover, while there is evidence of a current 
back disorder, the medical evidence indicates that the 
veteran injured his back in 1985, and that his current 
complaints are related to that injury.  There is no 
medical opinion linking any current back disorder to an 
incident of the veteran's active service.  Additionally, 
while there are indications in the record of a history of 
arthritis, there is no current medical diagnosis of 
arthritis, and more significantly, no medical opinion 
linking any current arthritis to in-service cold weather 
trauma or some other incident of service.  

The Board acknowledges that during service the veteran was 
noted to have had an injury to his left knee prior to 
service, as well as in-service left hip and knee pain.  
However, upon separation from service, a small scar on the 
left knee was noted, but otherwise the knee was described 
as normal.  Additionally, there were no other defects 
noted that relate to the claimed disorders.  The service 
medical records are entirely negative for any evidence of 
cold weather trauma.  As noted above, a January 1986 
private medical record indicates that the veteran 
complained of left leg pain.  There were no specific 
references to the veteran's left knee.  Furthermore, the 
veteran's complaints were related to a back injury that 
occurred in 1985.  

In short, other than a back disorder, the record is silent 
for any current medical evidence of the claimed disorders.  
The veteran's contentions alone are not enough to 
establish service connection.  See Espiritu, 2 Vet. App. 
at 494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Rather, current medical evidence that the 
veteran suffers from the claimed disorders, as well as a 
medical opinion linking any current disorder to service, 
is needed to support the claims of service connection.  In 
this case, the medical evidence simply does not show that 
the veteran currently suffers from all the claimed 
disorders, and that they are causally related to service. 

In conclusion, for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against 
claims for service connection for a left knee disorder, a 
left hip disorder, a left hand disorder, a low back 
disorder, and for residuals of frostbite (cold weather 
trauma) to include arthritis, peripheral neuropathy, cold 
sensitization, skin cancer, circulatory problems, fungal 
infection, and chronic night pain, and the appeal is 
denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable 
doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b) (West Supp. 2001) are not 
applicable, and the appeal is denied.    



ORDER

Service connection for a left knee disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a low back disorder is denied.
 
Service connection for residuals of frostbite (cold 
weather trauma) to include arthritis, peripheral 
neuropathy, cold sensitization, skin cancer, circulatory 
problems, fungal infection, and chronic night pain, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

